Citation Nr: 0333949	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-49 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the medial femoral condyle of the right 
knee, currently rated 30 percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
dislocations of the right shoulder, currently rated 20 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left thigh, currently rated 10 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to March 
1953, and from February 1956 to November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

Due to the veteran's change in residence, this case has been 
transferred to the RO in Oakland, California, which now has 
jurisdiction.  

Regarding the claims of service connection for diabetes 
mellitus, eye disorder, jaw fracture, and arthritis of the 
left shoulder, both arms and feet, the Board points out that 
the RO has deferred this issue for due process under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Rating 
Decision and Supplemental Statement of the Case dated in 
April 2002.  Therefore, these issues are not before the Board 
at this time.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VAB AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
review of the file shows that on various occasions, the 
veteran had been afforded VA examinations.  Regarding the 
increased rating claims, the Board notes that the most recent 
examination conducted in February 2001 only addressed the 
right knee and not the left thigh or right shoulder.  

The Board questions the adequacy of the February 2001 
examination.  As noted, the other disabilities had not been 
addressed.  Also, the ranges of right knee motion were not 
noted along with the additional considerations set forth by 
the CAVC in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regarding DeLuca, the examiner commented that the 
veteran's rating is "10%", and no further explanation of 
this comment appears in the report.  

In that case, the CAVC held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

The CAVC also held that a diagnostic code based on limitation 
of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The CAVC remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time. 

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

This case presents a circumstance where an inextricably 
intertwined issue must be adjudicated prior to adjudication 
of the issue prepared and certified for appellate review.  
See Chairman's Memorandum No. 01-02-01.  As the matter of 
entitlement to a total rating based on individual 
unemployability is inextricably intertwined with the 
increased rating issues on appeal, the Board will defer that 
issue until the development of the increased rating matters 
is completed.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
for the purpose of ascertaining the 
nature, extent and severity, of the 
service-connected gunshot wound residuals 
of the medial femoral condyle of the 
right knee, recurrent dislocations of the 
right shoulder, and gunshot wound of the 
left thigh and etiology of conditions of 
the arms and feet. 

The claims file, copies of 38 C.F.R. 
§ 4.40, 4.45, 4.59 (2003), and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
acknowledge in the examination report 
that the claims file was made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner must address the following 
medical issues:

(a) Do the service-connected disabilities 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Do the service-connected disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.


(d) The examiner are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of increased 
ratings for the right knee, right 
shoulder and left thigh, and a total 
rating based on individual 
unemployability.  In readjudicating the 
claim of entitlement to increased ratings 
for the right knee and right shoulder, 
the VBA AMC should document its 
application of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2003).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.   Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any VA scheduled examination(s) may 
adversely affect the outcome of the claims for increased 
evaluation, and may in fact result in their denial.  38 
C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAFC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).










